Exhibit 10.1

AMENDMENT TO THE AMENDED AND RESTATED ALTERNATIVE INVESTMENT SELLING AGENT
AGREEMENT

This amendment dated as the 23rd day of June, 2020 to the Amended and Restated
Alternative Investment Selling Agent Agreement (the “Agreement”) effective as of
March 3, 2016, as amended from time to time, by and between each of the limited
partnerships listed on Schedule 1 hereto (each, a “Partnership,” and together,
the “Partnerships”), Ceres Managed Futures LLC, a Delaware limited liability
company (the “General Partner”), and Morgan Stanley Smith Barney LLC, a Delaware
limited liability company, currently doing business as Morgan Stanley Wealth
Management (“MSSB” or “Placement Agent”). Capitalized terms used herein but not
otherwise defined shall have the respective meanings assigned them in the
Agreement.

W I T N E S S E T H:

WHEREAS, the General Partner, the Partnerships and Placement Agent agree to
amend the Agreement to (i) reflect a reduction in the annual Ongoing Placement
Agent Fee payable to the Placement Agent from 2.0% to 1.0%, where applicable,
and (ii) replace Schedules 1, 2, and 3; and

WHEREAS, pursuant to Section 15(c) of the Agreement, any change to the Agreement
must be in writing and signed by all parties.

NOW, THEREFORE, the parties agree as follows:

1. Schedule 1 of the Agreement shall be deleted in its entirety and replaced by
Schedule 1 attached hereto.

2. Schedule 2 of the Agreement shall be deleted in its entirety and replaced by
Schedule 2 attached hereto.

3. Schedule 3 of the Agreement shall be deleted in its entirety and replaced by
Schedule 3 attached hereto.

4. The effective date of this Amendment shall be July 1, 2020.

5. This Amendment, together with any documents referred to herein, constitutes
the whole agreement between the parties relating to the subject matter of this
Amendment and supersedes and extinguishes any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature,
whether in writing or oral, relating to such subject matter.

6. This Amendment may be executed in any number of counterparts, including via
facsimile or email, each of which is an original and all of which when taken
together evidence the same agreement. Any signature on the signature page of
this Amendment may be an original, a fax or electronically transmitted signature
or may be executed by applying an electronic signature using DocuSign or, if
permitted by the General Partner (such permission not to be unreasonably
withheld), any other similar program.



--------------------------------------------------------------------------------

7. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York.

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the date first written above.

 

THE PARTNERSHIPS LISTED ON SCHEDULE 1 HERETO By: Ceres Managed Futures LLC Name:
 

/s/ Patrick T. Egan

  Patrick T. Egan Title:   President Morgan Stanley Smith Barney LLC Name:  

/s/ Carmen Lai

  Carmen Lai Title:   Executive Director Ceres Managed Futures LLC Name:  

/s/ Patrick T. Egan

  Patrick T. Egan Title:   President

 

2



--------------------------------------------------------------------------------

Schedule 1

 

PARTNERSHIP

  

STATE AND DATE

OF

ORGANIZATION

  

EFFECTIVE

DATE

Managed Futures Premier Graham L.P.    Delaware; July 15, 1998    April 1, 2014

Ceres Tactical Global L.P.

(formerly Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P.)

   Delaware; October 20, 1999    December 31, 2013 Morgan Stanley Smith Barney
Spectrum Select L.P.    Delaware; March 21, 1991    December 31, 2013

 

 

3



--------------------------------------------------------------------------------

Schedule 2

 

PRIOR AGREEMENTS

Amended and Restated Selling Agreement, dated as of July 29, 2002, among Managed
Futures Premier Graham L.P. (formerly Morgan Stanley Charter Graham L.P.),
Morgan Stanley Smith Barney Charter Campbell L.P. (formerly Morgan Stanley
Charter Campbell L.P.), Morgan Stanley Smith Barney Charter Aspect L.P.
(formerly Morgan Stanley Charter MSFCM L.P.), Morgan Stanley Charter Welton
L.P., and Morgan Stanley Smith Barney Charter WNT L.P. (formerly Morgan Stanley
Charter Millburn L.P.), Morgan Stanley DW Inc., and Ceres Managed Futures LLC
(formerly Demeter Management Corporation), as amended Amended and Restated
Selling Agreement, dated as of March 7, 2000, among Morgan Stanley Smith Barney
Spectrum Currency and Commodity L.P. (formerly Morgan Stanley Dean Witter
Spectrum Currency L.P.), Morgan Stanley Smith Barney Spectrum Global Balanced
L.P. (formerly Morgan Stanley Dean Witter Spectrum Global Balanced L.P.), Morgan
Stanley Smith Barney Spectrum Select L.P. (formerly Morgan Stanley Dean Witter
Spectrum Select L.P.), Morgan Stanley Smith Barney Spectrum Strategic L.P.
(formerly Morgan Stanley Dean Witter Spectrum Strategic L.P.), Morgan Stanley
Smith Barney Spectrum Technical L.P. (formerly Morgan Stanley Dean Witter
Spectrum Technical L.P.), Morgan Stanley Dean Witter Spectrum Commodity L.P.,
Dean Witter Reynolds Inc., and Ceres Managed Futures LLC (formerly Demeter
Management Corporation), as amended Alternative Investment Placement Agent
Agreement, dated as of April 1, 2014, by and among Ceres Managed Futures LLC,
Morgan Stanley Smith Barney LLC and the Partnerships listed on Schedule 1
thereto

 

4



--------------------------------------------------------------------------------

Schedule 3

 

PARTNERSHIP

  

ONGOING PLACEMENT AGENT

FEE

Managed Futures Premier Graham L.P.    1.0% annually of the Net Asset Value
(computed monthly by multiplying the Net Asset Value of the Class A Units as of
the beginning of each month by 1.0% and dividing the result thereof by 12) and
paid on a monthly basis. Class Z Units will not be subject to an ongoing
placement agent fee.

Ceres Tactical Global L.P.

(formerly Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P.)

   1.0% annually of the Net Asset Value (computed monthly by multiplying the Net
Asset Value of the Class A Units as of the beginning of each month by 1.0% and
dividing the result thereof by 12) and paid on a monthly basis. Class Z Units
will not be subject to an ongoing placement agent fee. Morgan Stanley Smith
Barney Spectrum Select L.P.    1.0% annually of the Net Asset Value (computed
monthly by multiplying the Net Asset Value as of the beginning of each month by
1.0% and dividing the result thereof by 12) and paid on a monthly basis.

 

5